As filed with the Securities and Exchange Commission on November 14, 2014 File Nos. 002-67052 and 811-03023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 466 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 467 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Stacy Fuller, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Zachary R. Tackett Atlantic Fund Services Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 466 is filed for the sole purpose of submitting XBRL exhibit for the risk/return summary first provided in PEA No. 463 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrantcertifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine onNovember 14, 2014. Forum Funds /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated onNovember 14, 2014. (a) Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* David Tucker, Trustee* By: /s/ Zachary R. Tackett Zachary R. Tackett As Attorney-in-fact * Pursuant to powers of attorney previously filed. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
